DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.
Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose the anchor implanting tool being configured to implant the insert into the bony structure and then position the anchor/sleeve, specifically Martinek US 7037324 is not capable of having the insert implanted before the anchor is positioned over the insert.  However, the Examiner respectfully disagrees. As shown in figure 8, the insert 24 is positioned in the bone C, the mounting member 100 of the implantation tool 200 engages the proximal end or head 16 of the anchor 12 and thus drive the anchor 12 distally relative to the insert 24 until the anchor can no longer move any farther relative to the insert (column 6, line 65- column 7 line 20).  Therefore, the anchor is configured to move in a proximal to distal direction when being positioned relative to the insert, which was already positioned within the bone structure. 
Applicant’s arguments with respect to claim(s) 1-25 with respect to the shoulder including a shelf surface have been considered but are moot because Martinek US 2005/0119698.

.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7-9, 13, 14, 15,16, 20 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinek US 7037324 (hereafter referred to as Martinek) in view of Martinek US 2005/0119698 (hereafter referred to as Martinek ‘698).
Regarding claims 1, 9, 13, 14, 15, 20, and 22, Martinek discloses a suture anchor system for attaching soft tissue to a boney structure comprising: 
an anchor 12 for engaging the boney structure  (figure 8); 

an insert 24 defining an aperture 50 and configured to be slideably coupled to the anchor (figures 2, 3), the insert including a tip 38 having a shoulder (with tapered surfaces 36, figure 3) wherein the insert is configured to receive the anchor over the insert, such that a first end of the anchor meets the shoulder (figures 2-4); 
a suture 40 received in the aperture (figure 8), the suture adapted to be coupled to the soft tissue (figures 8, 9), and 
an anchor implanting tool 200 removably engaging the insert and the anchor such that the anchor implanting tool is configured to implant the insert into the boney structure and then position the anchor over the insert such that the distal end of the anchor is advanced over a proximal end of the insert, or from a proximal to distal direction (figure 8, column 6, line 65- column 7, line 2; tool 200 drives prongs 212 through chamber 116 to engage the head of anchor 12 and thus drive anchor 12 distally relative to insert 24),
wherein the insert and the anchor are configured to compress the suture between the distal end of the anchor sleeve and the shoulder of the tip to lock the suture relative to the anchor without the use of a knot (suture is capable of being placed through the eyelet and extending along the exterior of anchor, this would lock the suture relative to the anchor without using a knot between the shoulder and sleeve if the insert is within the anchor sleeve, for example, figure 8), wherein the anchor is configured to engage the suture (figure 8, suture extends along the exterior). 
Martinek discloses anchor 12 including barbs 22 and the tip having a tapered shoulder surface to engage with the anchor, but fails to disclose the anchor comprising external threads for engaging the boney structure, the shoulder including a shelf surface at a proximal side of the shoulder such that the 
Martinek ‘698 teaches an anchor suture system having an anchor 14 and an insert 12, the anchor including external threads 30 for engaging a boney structure (figure 1), the  insert having a tip 16 and a shoulder including a shelf surface 42 at a proximal side of the shoulder (figure 3), wherein the insert is configured to receive the anchor over a proximal end of the insert such that a distal end of the anchor is prevented from further advancing over the insert in a distal direction by the shelf surface of the shoulder (figure 1, paragraph 0038, anchor mates with flat face or shelf 42 of the insert when fully assembled), the aperture including a first eyelet and indentations for holding a suture and a second eyelet passing through the insert, the first insert being positioned substantially perpendicular to and spaced apart from the second eyelet (figure 2, openings 38 and 40) for holding a first and second suture with the anchor (sutures 100, 120).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Martinek with an anchor having threads, a shelf surface, and a first and second aperture, as taught by Martinek ‘698 as a well-known substitution for barbs or threads for an anchor to engage tissue, having a shoulder in which the anchor may abut during assembly to prevent advancing, and providing multiple sutures for securing within the tissue.
Regarding claim 2, 16, Martinek discloses the sleeve disposed around at least a portion of the insert (figure 8), the sleeve including at least one expanding member for engaging the boney structure when the insert is moved (legs moved radially outward in response to inner member, column 1, lines 55-63), the sleeve comprising at least one expanding member defined by a U-shaped slot formed in the mid section of the sleeve so as to be spaced apart from the first end and the second end of the sleeve where the U-shaped slot defines three sides of a periphery of the expanding member with a fourth side of the 
Regarding claims 7 and 8, Martinek discloses the aperture being a slot or eyelet (figure 9, opening can be considered a slot through the anchor or an eyelet opening). 

Claims 3-6, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinek US 7037324 (hereafter referred to as Martinek) in view of Martinek US 2005/0119698 (hereafter referred to as Martinek ‘698),  as applied to claim 2 above, and further in view of McDevitt US 5935129.
	Regarding claims 3-6  Martinek discloses the insert further comprising a breakaway section 52 (figure 14), a tapered section adjacent to the breakaway section (figures 8, 14, tapered to wider distal portion of the insert having aperture), the sleeve being disposed around the aperture (figure 9), the inner bore defining a tapered section, the sleeve further including an inner bore defining a tapered section (inner lumen 15, figure 1) the at least one expanding member 18 being coupled to the tapered section of the inner bore and disposed adjacent to the breakaway section of the insert (figure 1, 8, and 9) .  Martinek fails to disclose a metallic member molded to the tapered portion of the insert for moving the insert, the expanding member is activated by retractive force applied to the metallic member, the force causing the insert to move within the sleeve to expand the at least one expanding member, the movement causes the tapered portion of the sleeve to force the at least one expanding member to expand.
McDevitt discloses the insert further comprising a breakaway section 6; a tapered section 12 adjacent the breakaway section (figure 1a), a metallic member 9 molded to the insert, the metallic member for moving the insert (anchoring elements may be made of a polymer, metals or other biocompatible materials, column 11 lines 1-4), the sleeve being disposed around the aperture (slidably 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Martinek with a metallic member for moving the insert and causing expansion of the sleeve, as taught by McDevitt, in order to provide anchor assemblies having a retractable force and breakaway sections which may be made of polymers, copolymers or metals as desired and as an obvious substitution of materials which is suitable for applying the necessary forces.
Regarding claims 10 and 11, Martinek discloses the suture further comprising a first end coupled to the breakaway section, a first and second end received in the aperture; and a midsection adapted to be coupled to soft tissue, wherein the movement of the insert in the sleeve fixes the suture within the sleeve without use of a knot (figure 8, the elements are all either directly or indirectly coupled with the anchor device, the suture is positioned through the aperture of the insert and extends along the exterior of the anchor between the tissue, and when the sleeve is expanded capable of being fixed in place without the use of a knot).
Claims 12, 17, 18, 21, 24 and 25, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinek US 7037324 (hereafter referred to as Martinek) in view of Martinek US 2005/0119698 (hereafter referred to as Martinek ‘698) and further in view of Singhatat US 20040133239. 
Regarding claims 12, 17, 18, 21, 24, and 25, Martinek and Martinek ‘698 discloses a suture anchor and an insert configured to engage a suture and a suture receiving portion essentially as claimed as discussed above, but does not disclose the aperture including a hinged portion that includes barbs or pivots between an opened position and a closed position, the hinged portion retains the suture relative to the aperture.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Martinek and Martinek ‘698 with a hinged portion, as taught by Singhatat in order to provide an alternative known means of receiving and locking suture into position within an anchor aperture.  Additionally such a hinged portion advantageously allows for side loading of the suture into the anchor.
Claims 19 and 23 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Martinek US 7037324 (hereafter referred to as Martinek) in view of Martinek US 2005/0119698 (hereafter referred to as Martinek ‘698) and further in view of Abrams et al. US 2004/0138706.
Regarding claim 19 and 23, Martinek and Martinek ‘698 disclose a suture anchor system essentially as claimed, but fails to disclose a C-shaped opening defied by the insert having a through bore and a necked portion.  
Abrams et al. discloses an anchor having a sleeve including at least one expanding member for engaging the boney structure when the insert is moved (paragraph 0049, collar has a sleeve portion that is expanded when insert is pushed in the distal direction) and a suture receiving portion in the insert, the suture receiving portion including a C shaped slot defined by the insert, the C shaped slot has a through bore and a necked portion (figure 2a, 18, necked portion is the elongated portion of the slot).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Martinek with an insert C-shaped slot having a bore and a necked portion, as taught by Abrams et al., as a known configuration shape for receiving a suture within an anchor insert. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771